HALLEY, Vice Chief Justice.
This is an original proceeding upon an application filed in this Court under authority of 19 O.S.1961 § 896, for the approval of sewer improvement bonds to be issued by Payne County Sewer Improvement District No. 1 of Payne County, Oklahoma, in the principal amount of $41,942.00. Notice of a hearing to be held in this Court upon said application was given as required by law. No protest or objection has been filed and no one appeared at the hearing to oppose the granting of the application and approval of the bonds.
Filed with the application was a transcript of all the proceedings had in the organization of the sewer improvement district and in the authorization and approval of the improvement sought to be constructed and the authorization and issuance of the bonds, the proceeds of which are to be used for the payment of the purchase and installation of a sewer system in said district. The transcript contains copies of all petitions, orders, resolutions and notices with proofs of service, posting and publication as required. There has been a thorough and complete compliance with the provisions of law governing this matter, 19 O.S.1961 § 871 et seq.
From the record submitted, it appears that the said sewer district was properly and legally created. It also appears that the proposed bonds have been properly and legally authorized and that when issued they will constitute valid obligations in accordance with their terms. Therefore this Court approves the issuance of the bonds as it is authorized to do by the law above referred to.
The Court thereby fixes the period of 10 days within which a petition for .rehearing may be filed.
BLACKBIRD, C. J., and WELCH, JOHNSON, WILLIAMS, JACKSON, and IRWIN, JJ., concur.